Citation Nr: 1432048	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-15 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record on appeal.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated to July 2013, which were considered by the agency of original jurisdiction (AOJ) in the November 2013 supplemental statement of the case, and the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides, and the evidence does not show that he was directly exposed to herbicides.

2.  Diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2008, sent prior to the initial unfavorable rating decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for diabetes mellitus, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that, at his June 2014 hearing, he indicated that, following his separation from service, he was informed that he was borderline diabetic in connection with job physicals; however, he could not recall the location of such records.  Absent complete information identifying the custodian of such records, VA is unable to request or obtain such records.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining records. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for diabetes mellitus; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service or that his diabetes is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claim.

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue currently on appeal.  Also, information was solicited regarding the Veteran's claimed herbicide exposure that he alleges resulted in diabetes mellitus, the type and onset of symptoms, and his contention that his diabetes was related to his military service as he was a borderline diabetic at, or near, the time of his service separation.  Furthermore, the undersigned indicated that the Veteran's job physicals, which indicated revealed that he was a borderline diabetic close in time to his service discharge, would be helpful to his claim; however, he reported that he could not recall the record custodians of such physicals.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran claims service connection for diabetes mellitus as a result of his exposure to herbicides while stationed in Korea from June 1966 to June 1967 with the 4th Squadron, 7th Cavalry, 2nd Division.  His military occupational specialty (MOS) was 11B20 (light weapons infantryman).  The Veteran further alleges that he was borderline diabetic at the time he was discharged from service.  Therefore, he claims that service connection for diabetes mellitus type II is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

Here, the Veteran reported that he served in Korea from June 1966 to June 1967 with the 4/7 Cavalry.  While the 4th Squadron, 7th Cavalry, Counter Agent Company is recognized as a unit determined by DoD to have operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the period April 1, 1968, and August 31, 1971, the Veteran served prior to such period.  Accordingly, the Veteran is not entitled to a presumption of herbicide exposure, outlined in 38 C.F.R. § 3.309(e), that has been extended to certain Veterans who served in Korea during the Vietnam era.  Furthermore, the record does not otherwise show that he was directly exposed to herbicides at any other point during his military service.  Thus, although the Veteran has been diagnosed with diabetes mellitus type II, a presumptive disability for herbicide exposure, the Board finds that the presumptive regulations regarding exposure to herbicides are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for diabetes mellitus is warranted on a direct or presumptive basis.  The Veteran's service treatment records do not show any treatment or diagnosis of diabetes mellitus.  The Veteran reported at his June 2014 Board hearing that he was told he was "borderline diabetic" at the time of his separation from service.  However, this is not supported by the objective and contemporaneous evidence of record and, therefore, is not credible.  Specifically, the Veteran's service treatment records reflect that four separate December 1966 laboratory reports based on urinalysis indicate that his albumin and sugar were negative.  Moreover, the Veteran's October 1967 separation examination revealed that, upon laboratory testing based on urinalysis, his albumin and sugar were again negative.  Additionally, in an accompanying Report of Medical History, he specifically denied any sugar or albumin in his urine.      Furthermore, the Veteran was not diagnosed with diabetes mellitus type II until August 2004, more than 36 years after his separation from service, and he has not alleged a continuity of diabetic symptomatology.  In fact, medical records dated in November 1997 show that the Veteran's glucose levels were normal.  Therefore, the Board finds that his reports of being a borderline diabetic at, or  near, the time of his service separation are not credible and, as such, outweighed by the remainder of the evidence demonstrating normal laboratory findings at the time of his service separation and for many years thereafter.  Therefore, as the Veteran did not manifest diabetes mellitus within one year of his service discharge in December 1967, he is not entitled to presumptive service connection, to include on the basis of continuity of symptomatology, for such disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, see Walker, supra.     

Moreover, there is no competent evidence linking diabetes mellitus directly to service.  Here, the Veteran is not competent to directly link diabetes mellitus to any instance of his service as medical expertise is required.  In this regard, the question of causation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such concerns the inner workings of the endocrine system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Thus, the Board must conclude that with no evidence of diabetes mellitus, type II, in service or for many years after discharge from service, and no competent evidence of record suggesting a link between the Veteran's current disease and his active duty service, there is no basis for awarding service connection for diabetes mellitus either on a direct or presumptive basis.

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


